DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s arguments and amendment filed on 10/25/2022 have been entered and reviewed.
Claims status:
Claims 1-14 and 16-21 are pending.
Claims 2, 16 and 19 are amended.
Claim 15 is cancelled.
No claim is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 14,16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al (US Patent No. 10019849, “Berman”) in view of Lee et al. (US Pat. Pub. No. 20120040719, “Lee”).

Regarding claim 19 Berman teaches A 3D display system (Fig. 3) comprising at least one processor (Col 2  Lines 49-50: “The system may include one or more displays and at least one processor coupled to the one or more displays”) configured to perform:
receiving from a 2D display device information identifying a virtual 3D object and information identifying a first object orientation (Col 25 Lines 11-13 “In some embodiments, a user may use the PED to control the position and/or orientation of an object (e.g., a selected object in a 3D virtual space) by manipulating the position and/or orientation of the PED.”
 Col 26 Lines 45-47 “The user may interact with the display system by, for example, transmitting, via a PED, an image and/or an object to the display system for display”);
determining a viewing direction from a 3D display device of the 3D display system to a user of the 2D display device; (Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”. Here orientation of user with respect to the camera of 3D display device is the viewing direction from 3d display).  
Berman doesn’t expressly teach, determining a second object orientation for the virtual 3D object based on the first object orientation and the viewing direction, the second object orientation including an angle around a vertical axis and displaying a 3D representation of the virtual 3D object on the 3D display device using the second object orientation 
However, Lee teaches, determining a second object orientation for an object based on a first object orientation and a viewing direction, the second object orientation including an angle around a vertical axis. (Refer to Fig. 6, in screen 151 the orientation of the content is horizontal/portrait (Claimed first object orientation). [0146] “As mentioned ….. Thirdly, a display direction of the first screen image 300 of the first display unit 151 is a portrait direction.  Fourthly, a display direction of the second screen image 500 of the second display unit 251 is the portrait direction”. 
Fig.7-1 and [0147] indicates the direction of the mobile device is changed to horizontal direction and the direction is sent to the second device 251. “ [0147] Referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44).”
[0148] and Fig.7-2 discloses determining the second orientation of the screen/object based on a first object orientation (which is portrait) and a direction of the mobile device (which is horizontal). The image of the second device is moved from vertical direction to horizontal direction which is a 90 degree counter clock wise change from a vertical axis.) and 
displaying a representation of the object on the second display device using the second object orientation (“[0148] Subsequently, referring to FIG. 7 (7-2), the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45).”)
	Berman and Lee are analogous as they are from field of image generation.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Berman to have included determining a second object orientation for the virtual 3D object based on the first object orientation and the viewing direction, the second object orientation including an angle around a vertical axis and displaying a 3D representation of the virtual 3D object on the 3D display device using the second object orientation similar to determining a second object orientation for an object based on a first object orientation and a viewing direction the second object orientation including an angle around a vertical axis and displaying a representation of the object on the second display device using the second object orientation as taught by Lee.
	The motivation to include Lee is to synchronize user action on 2D display device on the 3D display of the virtual object. 

	Claim 2 is directed to a method claim and its steps are similar in scope and function of the elements of the device claim 19 and therefore claim 2 is rejected with same rationales as specified in the rejection of claim 19.

	Regarding claim 1 Berman modified by Lee teaches displaying a 2D representation of the virtual 3D object, the 2D representation being displayed with the first object orientation (Berman Col 22 Lines 60-61 “For example, as depicted in FIG. 9A, one or more selectable elements may be displayed on the display of the PED. Col 23 Lines 10-13 “In some embodiments, the one or more selectable elements 906 may include one or more objects (e.g., a pallet of objects) such that, upon selection of the one or more objects, a representation of the selected object is displayed on the display system”);
receiving a user instruction to mirror the virtual 3D object to the 3D display system (Berman Col 26 Lines 45-47 “The user may interact with the display system by, for example, transmitting, via a PED, an image and/or an object to the display system for display”); and 
in response to the user instruction, sending, to the 3D display system, the information identifying the virtual 3D object and the information identifying the first object orientation (Berman Col 27 Lines 3-6 “Alternatively, the display system may process the image received from the PED before displaying the image (e.g., the display system may generate a 3D representation of the image from the 2D image received from the PED)”. Col 25 Lines 11-13 “In some embodiments, a user may use the PED to control the position and/or orientation of an object (e.g., a selected object in a 3D virtual space) by manipulating the position and/or orientation of the PED”).

Regarding claim 16 Berman teaches A method comprising: 
displaying a 2D representation of a virtual 3D object on a 2D display device, the 2D representation being displayed with a first object orientation (Berman  Col 5 lines 4-10 “Mobile Device (or Mobile Station or Personal Electronic Device)--any of various types of computer systems or devices that are mobile or portable and that performs wireless communications using WLAN and/or cellular communication.  Examples of mobile devices include mobile telephones or smart phones (e.g., iPhone.TM., Android.TM.-based phones)”.
Col 22 Lines 60-61 “For example, as depicted in FIG. 9A, one or more selectable elements may be displayed on the display of the PED. Col 23 Lines 10-13 “In some embodiments, the one or more selectable elements 906 may include one or more objects (e.g., a pallet of objects) such that, upon selection of the one or more objects, a representation of the selected object is displayed on the display system” As PED displays object so it has an orientation);
determining a viewing direction of a user of the 2D display device with respect to a 3D display device (Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”); and
displaying a 3D representation of the virtual 3D object on the 3D display device, (“[0067] As indicated above, the system 100 may be configured to display a three dimensional (3D) scene (e.g., via stereoscopic images), or 3D content, such as scene 180, using the display 150A and/or the display 150B”).
Berman doesn’t expressly teach, the 3D representation being displayed with a second object orientation that is determined based at least in part on the first object orientation and the viewing direction of the user, the second object orientation including an angle around a vertical axis; wherein the second object orientation is selected such that an apparent orientation of the 3D representation, viewed from the viewing direction of the user, corresponds to the first object orientation.
However, Lee teaches, a representation being displayed with a second object orientation (“[0148] Subsequently, referring to FIG. 7 (7-2), the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45).”) that is determined based at least in part on the first object orientation and a viewing direction, the second object orientation including an angle around a vertical axis;  wherein the second object orientation is selected such that an apparent orientation of a representation, viewed from a viewing direction, corresponds to a first object orientation. (Refer to Fig. 6, in screen 151 the orientation of the content is horizontal/portrait (Claimed first object orientation). [0146] “As mentioned ….. Thirdly, a display direction of the first screen image 300 of the first display unit 151 is a portrait direction.  Fourthly, a display direction of the second screen image 500 of the second display unit 251 is the portrait direction”.
Fig.7-1 and [0147] indicates the direction of the mobile device is changed to horizontal direction and the direction is sent to the second device 251. “ [0147] Referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44).”
[0148] and Fig.7-2 discloses determining the second orientation of the screen/object based on a first object orientation (which is portrait) and a direction of the mobile device (which is horizontal) The image of the second device is moved from vertical direction to horizontal direction which is a 90 degree counter clock wise change from a vertical axis.);
	Berman and Lee are analogous as they are from field of image generation.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Berman to have included the 3D representation being displayed with a second object orientation that is determined based at least in part on the first object orientation and the viewing direction of the user, the second object orientation including an angle around a vertical axis; wherein the second object orientation is selected such that an apparent orientation of the 3D representation, viewed from the viewing direction of the user, corresponds to the first object orientation similar to a representation being displayed with a second object orientation that is determined based at least in part on a first object orientation and a viewing direction, the second object orientation including an angle around a vertical axis; wherein the second object orientation is selected such that an apparent orientation of a representation, viewed from a viewing direction, corresponds to a first object orientation as taught by Lee.
	The motivation to include Lee is to synchronize user action on 2D display device on the 3D display of the virtual object. 


Regarding claim 3 Berman modified by Lee teaches receiving scale information from the 2D display device, the scale information indicating a first display size of the 2D representation (Lee [0171] “…..And, the first controller 180 of the 
mobile terminal 100 can provide a control signal to the display device 200 to indicate that the first screen image 300 has been zoomed in”).


Regarding claim 4 Berman modified by Lee teaches determining a second display size for the virtual 3D object based at least in part on the first display size; wherein the 3D representation of the virtual 3D object is displayed on the 3D display device using the second display size (Berman has a 3D display. 
Lee [0172] “The second controller 280 of the display device 200 can also increase the size of the monitor window 400 in proportion to a level of the zoom-in according to the control signal (S116)”).

Regarding claim 5 Berman modified by Lee teaches at the 3D display system, determining a viewing distance from the 3D display device to a user of the 2D display device (Lee [0242] “How the monitor window 400 displayed on the second display unit 251 changes according to a distance between the mobile terminal 100 and the display device 200”).

Regarding claim 8 Berman modified by Lee teaches receiving user input changing the first object orientation; and responsive to the user input, sending information identifying the change in the first object orientation to the 3D display system (Lee [0158] “In addition, the first controller 180 of the mobile terminal 100 can control information on the first screen image 300 changed into the portrait direction to be transmitted to the display device 200”). 

Regarding claim 9 Berman modified by Lee teaches receiving the information identifying the change in the first object orientation; modifying the second object orientation in accordance with the change in the first object orientation; and displaying the 3D representation of the virtual 3D object on the 3D display device using the modified second object orientation (Lee [0158] “In addition, the first controller 180 of the mobile terminal 100 can control information on the first screen image 300 changed into the portrait direction to be transmitted to the display device 200.  Subsequently, the second controller 280 of the display device 200 receives the information on the first screen image 300, and controls the second screen image 500 to be displayed in the portrait direction”.
Berman Displays 3D representation of 3D object based on control input as well).

Regarding claim 10 Berman modified by Lee teaches wherein the 3D display device is an autostereoscopic display (Berman Col 11 Lines 45-46 “Either or both of the displays 150A and 150B may present (display) stereoscopic images and/or auto-stereoscopic images for viewing by the user”).

Regarding claim 12 Berman modified by Lee teaches wherein the information identifying the virtual 3D object comprises 3D model information (Berman Col 26 Lines 45-47 “The user may interact with the display system by, for example, transmitting, via a PED, an image and/or an object to the display system for display”);

Regarding claim 14 Berman modified by Lee teaches wherein determining a viewing direction from a 3D display device of the 3D display system to a user of the 2D display device comprises determining a position of the 2D display device ((Berman Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”).

Regarding claim 17 Berman modified by Lee teaches wherein determining the viewing direction of the user is performed using a camera (Berman Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”).

Regarding claim 18 Berman modified by Lee teaches wherein determining a viewing direction from a 3D display device of the 3D display system to a user of the 2D display device is performed using a camera of the 3D display system  (Berman Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”).


Regarding claim 21 Berman modified by Lee teaches wherein determining a viewing direction from a 3D display device of the 3D display system to a user of the 2D display device is performed using a camera of the 3D display system (Berman Col 14 lines 10-13 “Cameras 160 may be configured to provide visual information regarding a user (e.g., such that a POV, e.g., the position (including the orientation), of the user may be determined or such that a position of the user's hand may be determined”. Here orientation of user with respect to the camera of 3D display device is the viewing direction from 3d display).  

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman as modified by Lee and further in view of Miller (US Pat. Pub. No. 20040004623, “Miller”).

Regarding claims 6 and 20, Berman as modified by Lee teaches, wherein the information identifying the first object orientation includes information identifying at least a first orientation angle (B) of the 2D representation of the virtual 3D object on the 2D display device. (Lee Refer to Fig. 6, in screen 151 the orientation of the content is horizontal/portrait (Claimed first orientation)  [0146] “As mentioned ….. Thirdly, a display direction of the first screen image 300 of the first display unit 151 is a portrait direction.  Fourthly, a display direction of the second screen image 500 of the second display unit 251 is the portrait direction”. Portrait direction of object creates an angle of zero degree with x axis. This angle is the first orientation angle (Beta).)
A more specific prior art included to show the first orientation angle (Beta).
Miller teaches, wherein the information identifying the first object orientation includes information identifying at least a first orientation angle (B) of the 2D representation of a 3D object. (“[0027] Method 400 includes determining a viewing angle, determining an object angle, and calculating THETA 420. To determine the viewing angle and the object angle a coordinate system is established in an x-y plane that includes a normal vector with respect to a viewing surface and a normal vector with respect to an object surface. The normal vector with respect to the viewing surface is the vector from which the viewing angle is determined, and the viewing angle is the angle the viewing normal vector makes with the x-axis of the coordinate system. The object vector is a normal vector with respect to the surface of the object, and the object angle is the angle the object normal vector makes with the x-axis of the coordinate system.” Here is the first orientation angle is the object angle (angle between object normal and x axis).
Miller and Berman as modified by Lee are analogous as they are from the field of display processing of an object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Berman as modified by Lee to have included information identifying at least a first orientation angle (B) of the 2D representation of a 3D object as the first orientation angle similar to information identifying at least a first orientation angle (B) of the 2D representation of a 3D object as taught by Miller for the purpose of transferring an accurate position/orientation of the object to another device.
 

Regarding claim 7, Berman as modified by Lee and Miller teaches, wherein determining the second object orientation includes combining the first orientation angle (B) with a viewing direction angle (a) that characterizes the viewing direction to generate a display angle (9) that characterizes the second object orientation. (Berman as modified by Lee determines a second orientation angle / display angle (theta) in Fig.7-2 of Lee  is 90 degree (angle of content with respect to x axis.). This angle is found by combining first orientation angle (zero degree which comes fig. 6-1) and viewing direction angle which is 90 degree (in Fig. 7-1 the 2d display device/phone is moved 90 degree). Therefore second orientation angle is determined by combining first orientation angle and viewing direction angle.)
Miller also teaches the second orientation angle (theta) (referenced display angle theta) is obtained by combining first orientation angle (Beta) (referenced object angle) and viewing direction angle alpha (reference viewing angle). See Miller [0027] “Method 400 includes determining a viewing angle, determining an object angle, and calculating THETA 420. ……THETA is the viewing angle minus the object angle plus PI.”)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berman modified by Lee as applied to claim 2 above, and further in view of Schluessler et al. (US Pat. Pub. No. 20190035363, “Schluessler”).

Regarding claim 11 Berman modified by Lee is silent about wherein the 3D display device is a light field display.
Schluessler teaches 3D display device is a light field display ([0150] “Light Field Displays [0151] Turning now to FIG. 6A, a light field display system 600 is shown in which a plurality of display planes 602 (602a-602c) are arranged in a stacked configuration”).  
	Schluessler and Berman modified by Lee are analogous as they are from field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Berman modified by Lee by having 3D display device is as a light field display as taught by Schluessler.
The motivation for the above is to enhance Berman to apply in different type of display.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berman modified by Lee as applied to claim 2 above, and further in view of SESTI et al. (US Pat. Pub. No. 20160078506, “Sesti”).
Regarding claim 13 Berman modified by Lee is silent about wherein the information identifying the virtual 3D object comprises a link to 3D model information.
Sesti teaches virtual 3D object comprises a link to 3D model information ([0051] The user interface 300 may further allow the user to select to configure the 3D products models 102.  For example, when an indication 310 is selected (e.g., by a user of the asset management portal 132 clicking or touching the underlined link of one of the indications 310), the catalog administrator device 136 may send a command via the external communications network 130 to the front-end server 122, to cause the front-end server 122 to initiate configuration of the 3D products model 102 corresponding to the selected indication 310”).
Sesti and Berman modified by Lee are analogous as they are from field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Berman modified by Lee by including a link to 3D model information as taught by Sesti.
The motivation for the above is to reduce the amount of data transfer between 2d display and 3d display device and reduce amount of copy operation.

Response to Arguments

Applicant’s arguments, see Remarks pages 5-7 filed 10/25/2022, with respect to rejections of claims 2, 16 and 19 under 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.
 
Applicant argues, see remarks Page 6, “All pending independent claims presented in this response recite that the “the second object orientation” used to display a virtual 3D object is an orientation that “include[es] an angle around a vertical axis.” In the Final Action, claims 2, 16, and 19 were rejected based on the contention that a “second object orientation” was shown through Lee’s disclosure of an image that can be displayed either in a vertical/portrait orientation or in a horizontal/landscape orientation. See Final Act. at 4. The difference between a vertical and a horizontal orientation, however, is not determined by “an angle around a vertical axis.” A vertical image that is rotated around a vertical axis 1s still vertical. (Instead, a vertical image becomes a landscape image by rotating it around an axis perpendicular to the screen.) Accordingly, Lee does not disclose either the claimed “determining” an object orientation using “an angle around a vertical axis” or the claimed “displaying” an object using such an orientation, and independent claims 2, 16, and 19 are believed to distinguish over the cited art, and those claims and their dependents are believed to be in a condition for allowance.”
Examiner replies, Lee Fig. 7-2 and [0148]  teaches, determining a second object orientation for an object based on a first object orientation and a viewing direction, the second object orientation including an angle around a vertical axis. 
Refer to Fig. 6 and [0146] , in screen 151 the orientation of the content is horizontal/portrait (Claimed first object orientation). Fig.7-1 and [0147] indicates the direction of the mobile device is changed to horizontal direction and the direction is sent to the second device 251. [0148] and Fig.7-2 discloses determining the second orientation of the screen/object based on a first object orientation (which is portrait) and a direction of the mobile device (which is horizontal). The image of the second device is moved from vertical direction to horizontal direction which is a 90 degree counter clock wise rotation from a vertical axis. Therefore Lee  Fig. 7-2 and [0148] teaches the second orientation includes an angle around vertical axis.
Now regarding the applicant’s argument,  “A vertical image that is rotated around a vertical axis is still vertical”, examiner wants to note that applicant’s argument is not correct.  For example, if you orient a vertical image 30 degree around vertical axis, the image doesn’t stay vertical, it becomes slanted. Similarly, if you rotate a vertical image 90 degree around vertical image, it becomes horizontal. The vertical image only stays vertical if rotate the image 0 degree with vertical axis.

Applicant argues, see remarks Page 6,” The rejections of dependent claims 6-7 and 20 relied in part on the disclosure of Miller (US 2004/0004623). The applicant respectfully submits that the skilled person would have no motivation to combine Miller with Berman and Lee in the manner suggested in the Final Action”.
Examiner replies, Miller is brought as additional reference ( for claim 6 Lee [0146] teaches the first object orientation)  to teach the first object orientation includes information identifying at least a first orientation angle (B) of the 2D representation of a 3D object. See Miller  [0027] which described how to determine an object angle. Miller “[0027] Method 400 includes determining a viewing angle, determining an object angle, and calculating THETA 420. To determine the viewing angle and the object angle a coordinate system is established in an x-y plane that includes a normal vector with respect to a viewing surface and a normal vector with respect to an object surface. The normal vector with respect to the viewing surface is the vector from which the viewing angle is determined, and the viewing angle is the angle the viewing normal vector makes with the x-axis of the coordinate system. The object vector is a normal vector with respect to the surface of the object, and the object angle is the angle the object normal vector makes with the x-axis of the coordinate system.” Here is the first orientation angle is the object angle (angle between object normal and x axis).
The motivation to include Miller is to calculate accurate position/orientation using standard mathematical method and transfer the position/orientation in another device.  

Applicant argues, see remarks Page 6, “Berman and Lee both relate to selecting the orientation with which to display an object. Miller, on the other hand, discloses a method of selecting the transparency of a displayed object. See Miller, Abstract. If Miller were combined with Berman and Lee, it would result only in Berman and Lee displaying objects with a level of transparency that was selected by Miller. Nothing in Miller suggests how the orientation of a displayed object should be selected in the first place; Miller discloses only how transparent the object should appear based on its selected orientation. The skilled person would not look to Miller for any guidance about how to select an object’s orientation in the first place, nor would such a person find any teaching in Miller that would guide them to the subject matter of claims 6-7 and 20. For these additional reasons, claims 6-7 and 20 are believed to be in a condition for allowance.”
 In response to applicant's argument that “If Miller were combined with Berman and Lee, it would result only in Berman and Lee displaying objects with a level of transparency that was selected by Miller”, examiner replies, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Miller calculates object angle (see Miller [0027]) which is the orientation of an object. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612